HetheriNgton, S.
In this accounting proceeding Blanche Smith Muldowney and Priscilla M. Germond object to the payment to the administrator individually of certain legacies left to them under the will of the decedent and which the administrator claims by virtue of assignments alleged to have been executed by them. In their objections they claim that the assignments were procured by fraud and without consideration, and at a time when both of them were under twenty-one years of age. They now move for a jury trial of the issues raised by their objections. The objectors in endeavoring to set aside the assignments are seeking equitable relief. Actions of this character have uniformly been tried at Special Term without a jury. At least, there is no constitutional right to a jury trial of the objections. (Matter of Stark, 118 Misc. 240; Matter of Beare, 122 id. 519; affd., 214 App. Div. 723; Matter of Boyle, 242 N. Y. 342.) While the surrogate may, as a matter of discretion, order a jury trial, I am not inclined to do so in this case. Application denied. Submit order accordingly.